Citation Nr: 1108756	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-23 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to an initial disability rating greater than 10 percent for service-connected mechanical low back pain with sacroiliac joint dysfunction.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 2002 to April 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, granted service connection for a low back disability, assigning an initial 10 percent disability rating; and denied service connection for a right hip disorder.  The Veteran expressed disagreement with the assigned initial disability rating and with the denial of service connection, and perfected a substantive appeal.

During the pendency of this appeal, jurisdiction of this matter was transferred to that of the RO in St. Petersburg, Florida.  In February 2009, the RO denied the Veteran's claim for a TDIU.  In July 2009, the Veteran submitted a timely notice of disagreement, and later in July 2009, he was provided with a Statement of the Case.  In an Appellant's Brief dated in November 2009, the Veteran's representative expressly indicated that the Veteran wished to appeal the February 2009 RO decision as to the denial of TDIU.

This matter was previously before the Board in March 2010, at which time it was remanded for additional development.  It is now returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

As noted above, this matter was previously before the Board in March 2010, at which time the issues were remanded for additional development.  Specifically, the Veteran was to be scheduled to undergo VA orthopedic and neurological examinations for the purpose of ascertaining the current nature and severity of her service-connected low back disorder; ascertaining the nature and etiology of her asserted right hip disorder; and for further adjudication of the claim for a TDIU.

A review of the claims file reveals that in June 2010, the Veteran was scheduled for the requested examinations to be held on July 1, 2010.  However, is appears that the request was processed by the VA Medical Center located in Northampton, Massachusetts.  The Veteran cancelled the request because she could not attend at the cited location.  While the Veteran's former domicile had been in West Suffield, Connecticut, it appears that she has been domiciled in Jacksonville, Florida, since 2008.  As such, the Board finds that an effort must be undertaken to reschedule the Veteran for the requested examinations in a venue that is convenient to her current place of residence in Jacksonville, Florida.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall arrange for the Veteran to undergo VA orthopedic and neurological examinations at a VA Medical Center convenient to her place of domicile, for the purpose of ascertaining the current nature and severity of her service-connected low back disorder.  The Veteran's claims file, to include a complete copy of this Remand, must be made available to the examiner for review.  The examiner should annotate the report to reflect review of the claims file was undertaken.  All diagnostic testing deemed necessary should be undertaken.  The examiner is asked to address the following:

(a) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.

(b) Determine whether the back exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected back disorder and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Finally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

(c) Identify any associated neurological deformities associated with the service-connected low back disorder. The severity of each neurological sign and symptom should be reported.  Provide an opinion as to whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of the associated nerve. Moreover, state whether any other nerve is affected and if so state the severity of the impairment of the nerve affected.

(d) State whether the Veteran has intervertebral disc syndrome.  If so, state whether the intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months should be reported.  The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on her employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

2.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination at a VA Medical Center convenient to her place of domicile, so as to ascertain the extent, nature, and etiology of her asserted right hip disorder.  The entire claims file, to include a complete copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner shall annotate the report to reflect review of the claims file was undertaken.  A discussion of the Veteran's documented medical history and assertions should also be included.  All appropriate tests or studies deemed necessary should be accomplished, and all clinical findings should be reported in detail.

The examiner shall clearly identify if the Veteran currently has a right hip disorder.  If the Veteran has a right hip disorder, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not that the disorder found on examination was incurred in or aggravated by service.

The examiner shall also determine whether any right hip disorder found on examination was caused by, or is aggravated (permanently worsened) by the Veteran's service-connected low back disorder.  If the service-connected low back disorder aggravates the right hip  disorder, the examiner should identify the percentage of disability which is attributable to the aggravation.

In doing so, the examiner should acknowledge the Veteran's report of a continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims of entitlement service connection for a right hip disorder; an increased rating for mechanical low back pain with sacroiliac joint dysfunction; and a TDIU.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


